Exhibit 10.3


EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made and entered into as of the
17th day of June, 2016, by and between Del Taco LLC, a California limited
liability company (the "Company"), and John D. Cappasola, Jr. (the "Employee").
WHEREAS, the Employee is currently employed by the Company as its Executive Vice
President and Chief Brand Officer; and
WHEREAS, Del Taco Restaurants, Inc., the parent corporation of the Company (the
“Parent”) and the Employee are parties to that certain Restricted Stock Award
dated December 16, 2015, under the Del Taco Restaurants, Inc. 2015 Omnibus
Incentive Plan;
NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby covenant and agree with each other as follows:
1.
Definitions. For purposes of the Agreement, the following terms shall have the
following
meanings:

(a)"Base Salary" shall mean the Employee's annual base salary, as determined by
the Company from time to time.
(b)"Disability" shall mean, as a result of the Employee's incapacity because of
physical or mental illness, the Employee shall have been absent from the
Employee's duties with the Company on a full-time basis for 180 calendar days in
the aggregate in any 12-month period.
(c)    "For Cause" shall mean: (i) being convicted of, a criminal offense
involving moral turpitude, or involving fraud or dishonest conduct pertaining to
the business or affairs of the Company, including, without limitation,
peculation, or being guilty of any act or omission, the intended or likely
consequence of which is material injury to the business, property or reputation
of the Company, or any of its affiliates; (ii) engaging in a course of conduct
after written notice from the Board of Directors, determined by the Board of
Directors of the Company to be in material violation of the Employee's duties,
fiduciary or otherwise, to the Company or any of its affiliates; (iii)
committing an act of gross negligence or otherwise acting with willful disregard
for the best interests of the Company or its affiliates; (iv) committing an act
of fraud, seizing a corporate opportunity for the Employee instead of offering
such opportunity to the Company or its affiliates or otherwise breaching any
fiduciary duty owed to the Company or its affiliates; (v) absence (and not
traveling on business) for a reason other than illness, vacation, or approved
leave for more than 10 consecutive days; or (vi) committing a material violation
of a material Company or affiliate policy. For purposes of this Agreement, a
good faith determination by the Board whether the Employee was terminated For
Cause shall be final and binding.
2.    Severance Payment.
(a)Termination by the Company For Cause. Upon termination of the Employee's
employment by the Company For Cause, the Company shall, through the Date of
Termination, pay the Employee the Employee's accrued and unpaid Base Salary
(including compensation for any accrued vacation) at the rate in effect at the
time Notice of Termination is given. Thereafter, the Company shall have no
further obligations to the Employee except as otherwise expressly provided under
this Agreement or as required by law, provided any such termination shall not
adversely affect or alter the Employee's rights under any employee benefit plan
of the Company in which the Employee, at the Date of Termination, has a vested
interest, unless otherwise provided in such employee benefit plan or any
agreement or other instrument attendant thereto.
(b)Termination by Reason of Death or Disability of the Employee.
i.Death of Employee. If the Employee's employment terminates by reason of the
Employee's death, the Company shall, within 90 days of the Date of Termination,
pay in a lump sum amount to such person as the Employee shall designate in a
notice filed with the Company or,




--------------------------------------------------------------------------------




if no such person is designated, to the Employee's estate, the Employee's
accrued and unpaid Base Salary to the Date of Termination (including
compensation for any accrued vacation or other benefits) and the Employee's
accrued and unpaid incentive compensation, if any. Such payment shall fully
discharge the Company's obligations hereunder.
ii.Disability of Employee. During any period that the Employee fails to perform
the Employee's duties hereunder as a result of incapacity because of physical or
mental illness, the Employee shall continue to receive the Employee's accrued
and unpaid Base Salary and accrued and unpaid incentive compensation, if any,
until the Employee's employment is terminated because of Disability. Upon the
Employee's termination of employment because of Disability, the Company shall
pay in a lump sum amount to the Employee the Employee's accrued and unpaid Base
Salary to the Date of Termination (including compensation for any accrued
vacation or other benefits) and the Employee's accrued and unpaid incentive
compensation, if any. Any termination due to Disability and any payments as a
result of Disability will be provided in a manner which is consistent with
federal and state law. Upon termination because of death prior to termination as
a result of the Employee's Disability, Subparagraph 2(b)(i) shall apply.


(c)Termination by the Employee. If the Employee's employment is terminated by
the Employee, then the Company shall, through the Date of Termination, pay the
Employee the Employee's accrued and unpaid Base Salary (including compensation
for any accrued vacation) at the rate in effect at the time Notice of
Termination is given. Thereafter, the Company shall have no further obligations
to the Employee except as otherwise expressly provided under this Agreement,
provided any such termination shall not adversely affect or alter the Employee's
rights under any employee benefit plan of the Company in which the Employee, at
the Date of Termination, has a vested interest, unless otherwise provided in
such employee benefit plan or any agreement or other instrument attendant
thereto.
(d)Termination by the Company Other than For Cause, Death or Disability. If the
Employee's employment is terminated by the Company other than For Cause or
because of the Employee's death or Disability, then the Company shall, through
the Date of Termination, pay the Employee the Employee's accrued and unpaid Base
Salary (including compensation for any accrued vacation) at the rate in effect
at the time Notice of Termination is given and the Employee's accrued and unpaid
incentive compensation, if any. In addition, subject to signing by the Employee
of a general release of claims in a form and manner satisfactory to the Company,
the Employee shall be entitled:
i.    To receive an amount equal to the sum of (A) and (B) (the "Termination
Payment"), where (A) is 100% of the Employee's Base Salary at the rate in effect
at the time Notice of Termination is given and (B) is the pro-rata portion of
the cash bonus (if any) paid to the Employee in the immediately preceding year
based on the number of days since the first day of the current year and through
the Date of Termination. Subject to Section 16(b) hereof, the Termination
Payment shall be paid in 12 equal monthly installments, the first of which shall
be due and payable on the first day of the month next succeeding the Date of
Termination.
ii.    To participate in the Company's health insurance plan on the same terms
and conditions (including the same cost-sharing percentage) as in effect
immediately prior to the Date of Termination, for a period of twelve (12) months
following the Date of Termination. If such benefits cannot be provided to the
Employee by reason of the Employee's termination, the Company shall reimburse
the Employee for the cost of obtaining comparable benefits; provided, however,
that the Company's obligation to reimburse the Employee for such costs shall not
exceed 125% of the cost to the Company of providing such benefits to the
Employee immediately prior to the Date of Termination.
3.
Notice of Termination. Except for termination by reason of the death of the
Employee, any termination of the Employee's employment by the Company or any
such termination by the Employee shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this





--------------------------------------------------------------------------------




Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon.
4.
Date of Termination. The "Date of Termination" shall be: (A) if the Employee's
employment is terminated by the Employee's death, the date of the Employee's
death; (B) if the Employee's employment is terminated other than by reason of
the death of the Employee, the date on which Notice of Termination is given.

5.
Withholding. All payments made to the Employee under this Agreement shall be net
of any tax or other amounts required to be withheld by the Company under
applicable law.

6.
Confidentiality Agreement. In the event the Employee breaches the terms of the
Confidentiality Agreement, in addition to any other remedy that the Company may
have under the Confidentiality Agreement or other applicable law, the Company
shall have the right to cease making the Termination Payment and the Employee
agrees to forfeit back to the Company any portion of the Termination Payment
already paid to the Employee under this Agreement.

7.
Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Employee:
At the Employee's home address as shown in the Company's personnel records; If
to the Company:
25521 Commercentre Drive, Suite 200
Lake Forest, California 92630
Attention: Jack T. Tang
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
8.
Amendment. No provisions of this Agreement may be amended, modified, or
discharged unless such amendment, modification, or discharge is agreed to in
writing and signed by the Employee and such officer of the Company as may be
specifically designated by the Board.

9.
Entire Agreement. This Agreement and the Restricted Stock Award constitute the
entire agreement between the parties and supersede all prior agreements and
understandings relating to the subject matter of this Agreement. No agreements
or representations, oral or otherwise, express or implied, unless specifically
referred to herein, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.

10.
Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of California (without
regard to principles of conflicts of laws).

11.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12.
ARBITRATION; OTHER DISPUTES. ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF SHALL





--------------------------------------------------------------------------------




BE FINALLY SETTLED PURSUANT TO THE TERMS OF THE COMPANY'S EMPLOYEE DISPUTE
RESOLUTION PROGRAM, ATTACHED HERETO AT APPENDIX A.
13.
Assignment. This Agreement shall inure to the benefit of and be binding upon the
Company and the Employee, their respective successors, executors,
administrators, heirs and permitted assigns; provided, however, that the
Employee shall not assign the Employee's duties hereunder. In the event of the
Employee's death prior to the completion by the Company of all payments due him
under this Agreement, the Company shall continue such payments to the Employee's
beneficiary designated in writing to the Company prior to the Employee's death
(or to the Employee's estate, if the Employee fails to make such designation).

14.
Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
full extent permitted by law.

15.
Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.
Compliance With Code Section 409A.



(a)    Notwithstanding Section 4 of this Agreement, for purposes of determining
the timing and application of Code Section 409A to amounts payable upon
termination of the Employee’s employment with the Company, the Date of
Termination shall mean the date of the Employee’s “separation from service” as
such term is defined under Code Section 409A. Each payment and each installment
of any severance payments provided for under this Agreement shall be treated as
a separate payment for purposes of application of Code Section 409A. Subsection
(c) below shall not apply to that portion of any amounts payable upon
termination of employment which shall qualify as “involuntary severance” under
Code Section 409A because such amount (i) does not exceed the lesser of (1) two
hundred percent (200%) of the Employee’s annualized compensation from the
Company for the calendar year immediately preceding the calendar year during
which the termination of employment occurs, or (2) two hundred percent (200%) of
the annual limitation amount under Code Section 401(a)(17) (the maximum amount
of compensation that may be taken into account for purposes of a tax-qualified
retirement plan) for the calendar year during which termination of employment
occurs, and (ii) is paid no later than the end of the second calendar year
commencing after termination of employment.


(b)    All payments to Employee determined to come within the definition of
“nonqualified deferred compensation” within the meaning of Code Section 409A
(“409A Payment”) are intended to comply with all requirements of Code Section
409A, and shall be interpreted in accordance therewith. Neither party
individually, nor in combination may accelerate, offset or assign any 409A
Payment, except in compliance with Code Section 409A, and no amount shall be
paid prior to the earliest date on which it is permitted to be paid under Code
Section 409A. Employee shall have no discretion with respect to the timing of
payments except as permitted under Code Section 409A. In the event that the
Employee is determined to be a “specified employee” (as defined and determined
under Code Section 409A) of Company at a time when its stock is deemed to be
publicly traded on an established securities market, 409A Payments payable by
reason of separation from service shall be paid no earlier than (i) the




--------------------------------------------------------------------------------




first day of the seventh (7th) calendar month commencing after separation from
service, or (ii) the Employee’s death, consistent with and to the extent
necessary to meet the requirements Code Section 409A without the imposition of
penalty taxes. Any 409A Payments which are subject to execution of a waiver and
release which may be executed and/or revoked in a calendar year following the
calendar year in which the payment event (such as termination of employment)
occurs shall commence payment only in the calendar year in which the release
revocation period ends as necessary to comply with Code Section 409A. Any
payment delayed by reason of this subsection (c) shall be paid out in a single
lump sum on the earliest date permitted under Code Section 409A in order to
catch up to the original specified payment schedule. Notwithstanding anything
herein to the contrary, no amendment may be made to this Agreement if it would
cause the Agreement or any payment hereunder not to be in compliance with Code
Section 409A.


(c)    All benefit plans, programs and policies sponsored by the Company are
intended to comply with all requirements of Code Section 409A or to be
structured so as to be exempt from the application of Code Section 409A. All
expense reimbursement or in-kind benefits provided under this Agreement or,
unless otherwise specified in an applicable program or policy, to the extent
subject to Code Section 409A, shall comply with the following rules: (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect. It is the
intent of the Company that the provisions of this Agreement and all other plans
and programs sponsored by the Company be interpreted to comply in all respects
with Code Section 409A, however, the Company shall have no liability to the
Employee, or any successor or beneficiary thereof, in the event taxes, penalties
or excise taxes may ultimately be determined to be applicable to any payment or
benefit received by the Employee or any successor or beneficiary thereof, nor
for reporting in good faith any payment or benefit as subject to Code Section
409A.
SIGNATURE PAGE FOLLOWS






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
Del Taco LLC


By: /s/ Jack Tang


Name: Jack Tang


Title: General Counsel


John D. Cappasola, Jr.


By: /s/ John D. Cappasola, Jr.




